Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114 2. 
2.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 12/23/20 has been entered. Accordingly, claims 1, 6, 7,13, 15, 20, 21 and 27 were previously amended. Claims 2-4, 8-10,16-18 and 22-24 remain cancelled. No new claims are added. As a result, claims 1,5-7,11-15,19-21 and 25-28 are now pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/20 was filed after the mailing date of the Notice of Allowance on 09/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.         Claims 1, 5-7,11-15,19-21 and 25-28 are allowed.



6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 6, 7, 13, 15, 20, 21 and 27, the prior art of record, specifically 
Wei (US 2016/0028519A1)(see ids) teaches in fig.11, a method for wireless communications performed by a user equipment (UE),( [0071], 1100 wireless communications. The operations 1100 may be performed, for example, by a UE (e.g., UE 120, also see claim 1, A method for wireless communications by a user equipment (UE),  ) comprising: receiving a first beamformed channel state information reference signal (CSI-RS)([0071], by receiving first reference signals transmitted, using a plurality of elevation beams, from a base station having a multi-dimensional array of transmit antennas, [0075], [0075], the first reference signals are transmitted using common channel state information reference signal (CSI-RS) resources and the second reference signals are transmitted using UE-specific CSI-RS resources ),  and a beacon reference signal ([0071], another one of the first reference signals);

transmitting a beamformer adjustment indicator (BAI), periodically, semi-persistently, or aperiodically, that indicates the preferred adjustment ([0073], the UE may provide to the base station an indication of the at least one preferred elevation beam (for example an indication of a group index of elevation beams and an offset in the group, wherein feedback regarding a group is provided less frequently than feedback regarding an offset within the group). In aspects, the UE feeds back at least 
reporting channel state information feedback (CSF), based on the first beamformed CSI-RS ([0076], the UE may provide a second stage channel feedback (e.g., CQI and PMI) to the base station, based on the second reference signals. According to certain aspects, the channel feedback comprises at least one of a channel quality indicator (CQI) and a precoding matrix indicator (PMI). In aspects, the UE may feed back an azimuthal PMI of the preferred elevation beam. In aspects, the virtual elevation beams may be formed by mapping antenna ports in an elevation dimension to a number of virtual beams. The plurality of elevation beams may be fixed elevation beams, with each fixed elevation beam mapped to a particular channel state information reference signal (CSI-RS) resource).
Gaal et al (US 20130070626) teaches (a mobile entity (e.g., a UE) in fig. 5A and [0075], the beacon may be any signal that the UE can measure. For example, an existing signal, such as, for example, a channel state information reference signal (CSI-RS), may be used for the beacon signal. In [0080], The method 500 may involve, at 510, measuring beacon signals associated with the network. The method 500 may involve, at 520, in response to detecting an ASA beacon signal on a frequency common to each network entity on a given ASA channel, extracting frequency information from the ASA beacon signal, wherein the ASA beacon signal comprises an SFN beacon signal, and wherein the frequency may be a licensed frequency or a designated ASA frequency).
Kim et al (US 20180180703A1) teaches in ([0009], a method for receiving a reference signal for position determination in a wireless communication system, the method including receiving, from a serving cell, configuration information about beacon-positioning reference signals (B-PRSs) transmitted by one or more beacon apparatuses, and detecting the B-PRSs using the B-PRS configuration information, wherein the B-PRS configuration information includes B-PRS group configuration information about one or more beacon apparatus groups, wherein the B-PRS group configuration information includes a parameter for generating a sequence of a B-PRS transmitted by each beacon apparatus belonging to a corresponding one of the one or more beacon apparatus groups. In [0046], At least one antenna is installed per node. An antenna may refer to an antenna port, a virtual antenna or an antenna group. A node may also be called a point.
However, none of the prior arts cited alone or in combination provides the motivation to teach obtaining an indication of an association between a first beamformed channel state information reference signal (CSI-RS) and the beacon reference signal; receiving the first beamformed CSI-RS and the beacon reference signal; determining, based on the first beamformed CSI-RS and the beacon reference signal, information regarding an adjustment, preferred by the UE, of a beamformer to be used for a forthcoming second beamformed CSI-RS, wherein the information comprises an amount of benefit of adjusting the first beamformed CSI-RS toward the beacon reference signal; transmitting a beamformer adjustment indicator (BAI), periodically, semi-persistently, or aperiodically, that indicates the preferred adjustment; andreporting channel state information feedback (CSF), based on the first beamformed CSI-RS as applied in claims 1, 7, 15 and 21 and;
Also, none of the prior arts cited alone or in combination provides the motivation to teach obtaining an indication of an association between a first beamformed channel state information reference signal (CSI-RS) and the beacon reference signal; receiving the first beamformed CSI-RS and the beacon reference signal; determining, based on the first beamformed CSI-RS and the beacon reference signal, information regarding an adjustment, preferred by the UE, of a beamformer to be used for a forthcoming second beamformed CSI-RS; transmitting a beamformer adjustment indicator (BAI), periodically, semi-persistently, or aperiodically, that indicates the UE-preferred adjustment and which first beamformed CSI-RS, of a plurality of first beamformed CSI-RSs, the BAI is based on; and reporting channel state information feedback (CSF), based on the first beamformed CSI-RS as applied in claims 6,13, 20 and 27.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 14, 2021